Exhibit 10.70


BUILDING MATERIALS HOLDING CORPORATION


Severance Plan for Certain Executive Officers,
Senior Management and Key Employees of the
Company and its Subsidiaries


Amended and Restated effective January 1, 2008


This Severance Plan (the "Plan") was adopted by the Board of Directors of BMC
West Corporation, a Delaware corporation, on July 20, 1993 and was assumed by
Building Materials Holding Corporation, a Delaware corporation (together with
its predecessor, the "Company") as of September 23, 1997, for the benefit of
certain executive officers, senior management and key employees of the Company
and its Subsidiaries. The Plan, as previously amended and restated, was
confirmed by the Board of Directors on February 17, 2000, May 7, 2003, May 3,
2004, May 1, 2006 and June 28, 2006. This Amendment and Restatement, effective
January 1, 2008, is intended to comply with Section 409A of the Code and the
Treasury regulations and applicable guidance thereunder.


On August 27, 2007, the Compensation Committee resolved to terminate the
Severance Plan effective as of May 1, 2008 pursuant to Section 10(a) hereof, but
only in the event that the Board of Directors or the Compensation Committee
adopts resolutions prior to that date establishing a successor to the Severance
Plan.



 
1.
Purpose



The Company, on behalf of itself and its stockholders, desires to continue to
attract and retain well-qualified executive and key personnel who are an
integral part of the management of the Company, such as the Designated
Employees, and to assure itself of continuity of management. The principal
purposes of the Plan are to (i) provide an incentive to the Designated Employees
to remain in the employ of the Company, notwithstanding any uncertainty and job
insecurity which may be created by an actual or prospective Change in Control,
(ii) encourage the Designated Employees' full attention and dedication to the
Company currently and in the event of any actual or prospective Change in
Control, and (iii) provide an incentive for the Designated Employees to be
objective concerning any potential Change in Control and to fully support any
Change in Control transaction approved by the Board of Directors.



 
2.
Definitions



Terms not otherwise defined in the Plan shall have the meanings set forth in
this Section 2.


(a)        Cash Compensation. "Cash Compensation" shall mean the sum of (i) the
higher of the Designated Employee's annual base salary (x) at the time the
Notice of Termination provided for in Section 4(c) of the Plan is given or
(y) immediately prior to a Change in Control, and (ii) an amount equal to the
highest cash bonus paid to the Designated Employee under the Company's bonus
program for any of such prior three years, and (iii) the highest amount
contributed as a Company matching or profit-sharing contribution on behalf of
the Designated Employee under the Company's 401(k) plan (or any successor plan)
for any of the three fiscal years immediately preceding the year in which the
Date of Termination occurs, and (iv) the highest amount allocated or accrued
(whether or not funded) as a Company contribution on behalf of the Designated
Employee under the Company's supplemental executive retirement plan (or any
successor plan) for any of the three fiscal years immediately preceding the year
in which the Date of Termination occurs.


 
 

--------------------------------------------------------------------------------

 
(b)        Cause. For purposes of the Plan and any agreements entered into
pursuant to the Plan only, "Cause" shall mean: (i) the conviction by a court of
competent jurisdiction of, or entry of a plea of guilty or of no contest to, any
felony involving moral turpitude of dishonesty, (ii) a willful dereliction of
duty or intentional and malicious conduct contrary to the best interests of the
Company or its business if such dereliction of duty or misconduct is not
corrected within thirty (30) days after written notice thereof from the Company,
or (iii) a refusal to perform reasonable services customarily performed by such
Designated Employee (other than by reason of a Disability) if such refusal is
not corrected within thirty (30) days after written notice thereof from the
Company; provided, however, that the Designated Employee shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to the Designated Employee a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Company's Board of Directors at a meeting of the Board called and held for the
purpose (after reasonable notice to the Designated Employee and an opportunity
for the Designated Employee, together with the Designated Employee's counsel, to
be heard before the Board), finding that in the good faith opinion of the Board
the Designated Employee was guilty of the conduct set forth above and specifying
the particulars thereof in detail. Notwithstanding the foregoing, the Designated
Employee shall have the right to contest his termination for Cause (for purposes
of this Agreement) by arbitration in accordance with the provisions of the Plan.


(c)        Change in Control. A "Change in Control" of the Company shall be
deemed to have occurred if (i) there shall be consummated (x) any consolidation,
merger or similar reorganization or other transaction involving the Company,
other than a transaction in which the holders of the Company's Common Stock
immediately prior to the transaction have the same proportionate ownership of
common stock of the Company or other surviving corporation in the transaction
immediately after the transaction, or (y) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the business and/or assets of the Company, or (ii) the
stockholders of the Company approve a plan or proposal for the liquidation or
dissolution of the Company, or (iii) any "person" (as defined in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), including any group), shall become the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of thirty-five (35%)
percent or more of the Company's outstanding Common Stock, or (iv) if for any
reason a majority of the Board is not comprised of "Continuing Directors," where
a "Continuing Director" of the Corporation as of any date means a member of the
Board who (x) was a member of the Board two years prior to such date and at all
times through such date or (y) was nominated for election or elected to the
Board with the affirmative vote of at least two-thirds (2/3rds) of the directors
who were Continuing Directors at the time of such nomination or election;
provided, however, that no individual initially elected or nominated as a
director of the Corporation as a result of an actual or threatened election
contest with respect to directors or any other actual or threatened solicitation
of proxies or consents by or on behalf of any person other than the Board shall
be deemed to be a Continuing Director.


 
2

--------------------------------------------------------------------------------

 
(d)        Code. "Code" shall refer to the Internal Revenue Code of 1986 and the
regulations promulgated thereunder, as amended from time to time.


(e)        Designated Employees. "Designated Employees"' shall refer to those
employees of the Company and its Subsidiaries who are designated on Schedule A
attached hereto and incorporated herein by reference ("Schedule A"), and such
other employees of the Company and its Subsidiaries as the Board of Directors of
the Company shall designate from time to time. The Designated Employees may be
divided into certain categories for purposes of the Plan as set forth on
Schedule A.


(f)        Good Reason. A Designated Employee's termination of employment with
the Company shall be deemed for "Good Reason" if any of the following events
occur without the Designated Employee's express written consent and the
Designated Employee provides his Notice of Termination upon or within one
hundred eighty (180) days after such event occurring, provided, however, that
the Designated Employee must provide written notice to the Company within ninety
(90) days after the occurrence of the event allegedly constituting Good Reason,
and the Company shall have thirty (30) days after such notice is given to cure:


(i)        The assignment to the Designated Employee by the Company of duties
materially inconsistent with, or a material alteration in the nature or status
of, the Designated Employee's responsibilities immediately prior to a Change in
Control of the Company (or thereafter if such duties and responsibilities change
following a Change in Control with the Designated Employee’s consent) other than
any such alteration primarily attributable to the fact that the Company's
securities are no longer publicly traded;


(ii)        A material reduction by the Company in the Designated Employee's
annual base salary or annual cash bonus opportunity as in effect on the date of
a Change in Control of the Company or as in effect thereafter if such base
salary and/or bonus opportunity has been increased;


(iii)       Any failure by the Company to continue in effect without material
change any compensation, incentive, welfare or retirement benefit plan or
arrangement, as well as any plan or arrangement whereby the Designated Employee
may acquire securities of the Company or its publicly traded parent, in which
the Designated Employee is participating at the time of a Change in Control of
the Company (or any other plans providing the Designated Employee with
substantially similar benefits) (hereinafter referred to as "Benefit Plans"), or
the taking of any action by the Company which would materially adversely affect,
either as to the past or prospectively, the Designated Employee's participation
in or materially reduce or deprive the Designated Employee of the Designated
Employee's benefits that were provided under any such Benefit Plan at the time
of a Change in Control of the Company; unless an equitable substitute
arrangement (embodied in an ongoing substitute or alternative Benefit Plan) has
been made for the benefit of the Designated Employee with respect to the Benefit
Plan in question; provided that for purposes of the foregoing, "Benefit Plans"
shall include, but not be limited to, the Company's stock option plans, 401(k)
plan, annual bonus plan, long-term incentive plan, or any other plan or
arrangement to receive and exercise stock options or stock appreciation rights,
supplemental pension plan, insured medical reimbursement plan, automobile
benefits, executive financial planning, group life insurance plan, personal
catastrophe liability insurance, medical, dental, accident and disability plans;


 
3

--------------------------------------------------------------------------------

 
(iv)       Relocation to any place more than twenty-five (25) miles from the
office regularly occupied by the Designated Employee prior to the time of a
Change in Control, except for required travel by the Designated Employee on the
Company's business to an extent substantially consistent with the Designated
Employee's business travel obligations at the time of a Change in Control of the
Company; or


(v)        Any material breach by the Company of any provision of the Plan or of
any agreement entered into pursuant to the Plan or any other material agreement
between the Company or any subsidiary and the Designated Employee.


(g)        Independent Director. "Independent Director" shall have the meaning
ascribed to such term in the Company's Rights Plan as initially adopted by the
Board of Directors.


(h)        Specified Employee. "Specified Employee" shall have the meaning
ascribed to such term in Section 409A of the Code.



 
3.
Beneficiaries



Each of the Designated Employees shall be a beneficiary of the Plan and entitled
to receive the Benefits set forth herein. The Company and each of the Designated
Employees will execute an agreement reiterating or incorporating the obligations
and benefits which arise from the Plan.



 
4.
Termination in Connection with Change in Control



(a)        Termination of Employment. If a Change in Control of the Company
shall have occurred while the Designated Employee is still an employee of the
Company, the Designated Employee shall be entitled to the compensation provided
in Section 5 upon the subsequent termination, within three years of such Change
in Control, of the Designated Employee's employment with the Company unless such
termination is as a result of (i) the Designated Employee's death; (ii) the
Designated Employee's Disability (as defined in Section 4(b) below); (iii) the
Designated Employee's retirement in accordance with the Company's retirement
policies; (iv) the Designated Employee's termination by the Company for Cause;
or (v) the Designated Employee's decision to terminate his employment with the
Company other than for Good Reason. In addition, if, prior to a Change in
Control, the Designated Employee's employment with the Company shall be
terminated other than as a result of one of the circumstances enumerated in
Section 4(a)(i) through (v), and, within three (3) months following the date of
such termination of employment, a Change in Control shall occur, the Designated
Employee shall be entitled to the compensation provided in Section 5, determined
as if the Designated Employee’s employment had so terminated following a Change
in Control, which compensation shall be reduced by any other severance
compensation previously paid to the Designated Employee in respect of such
termination of employment.


 
4

--------------------------------------------------------------------------------

 
(b)        Disability. If, as a result of the Designated Employee's incapacity
due to physical or mental illness, the Designated Employee shall have been
absent from his duties with the Company on a full-time basis for six (6) months
and the Company thereafter gives the Designated Employee thirty (30) day's
written notice of its intention to terminate his employment, upon the expiration
of such thirty (30) day period the Company may terminate the Designated
Employee's employment for "Disability" if the Designated Employee shall not have
returned to the full-time performance of the Designated Employee's duties.


(c)        Notice of Termination. Any purported termination of the Designated
Employee's employment by the Company or the Designated Employee hereunder shall
be communicated by a Notice of Termination given to the other party in
accordance with the terms of the agreement entered into pursuant to the Plan.
For purposes of the Plan and any agreement entered into pursuant hereto, a
"Notice of Termination" shall mean a written notice which shall indicate whether
or not the termination is as a result of any of the situations enumerated in
Section 4(a) above and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for asserting that the termination of
the Designated Employee's employment is or is not under the provision so
indicated.


(d)        Date of Termination. "Date of Termination" shall mean (i) if the
Designated Employee is terminated by the Company for Disability, thirty (30)
days after the Notice of Termination is given to the Designated Employee
(provided that the Designated Employee shall not have returned to the
performance of the Designated Employee's duties on a full-time basis during such
thirty (30) day period) or (ii) if the Designated Employee's employment is
terminated by the Company for any other reason or by the Designated Employee,
the date on which a Notice of Termination is given.



 
5.
Severance Compensation upon Termination of Employment



If the Designated Employee's employment with the Company shall be terminated
within three months before or within three years after a Change in Control,
other than as a result of one of the circumstances enumerated in Section 4(a)(i)
through (v) of the Plan, then the Company shall, subject to the execution and
non-revocation of a mutual release of claims by the Designated Employee in the
form set forth on Exhibit A hereto:


(a)        Pay to the Designated Employee as severance pay in a lump sum, in
cash, on or before the tenth day following the Date of Termination, an amount
equal to the multiple specified on Schedule A times the Designated Employee's
Cash Compensation;


(b)        Effective May 1, 2008, arrange to provide the Designated Employee for
a period of eighteen (18) months with health and life insurance substantially
similar to those insurance benefits which the Designated Employee is receiving
immediately prior to either (A) the Change in Control or (B) the Notice of
Termination, as elected by the Designated Employee. Benefits otherwise
receivable by the Designated Employee pursuant to this Section 5(b) shall be
reduced to the extent comparable benefits are actually received by the
Designated Employee during such eighteen (18) month period following his
termination from a subsequent employer or through self-employment, and any such
benefits actually received by the Designated Employee shall be reported by him
to the Company;


 
5

--------------------------------------------------------------------------------

 
(c)        Pay to the Designated Employee a single lump sum payment, on or
before the tenth day following the Date of Termination, equal to the excess of
(x) over (y), where (x) is equal to the lump sum present value of the pension
benefit that the Designated Employee would receive under any pension plan which
is or has been maintained by the Company and in which the Designated Employee is
or was a participant (the "Pension Plan"), at his earliest benefit commencement
date under the Pension Plan computed by increasing his actual number of years of
credited service performed as of the date of his termination of employment, or,
if earlier, the termination of the Pension Plan, by the number of years
specified on Schedule A, and (y) is equal to the lump sum present value of the
pension benefit actually payable to the Designated Employee on his earliest
benefit commencement date under the Pension Plan based on the actual number of
years of credited service performed as of the Designated Employee's Date of
Termination, or, if earlier, the termination of the Pension Plan. The foregoing
lump sum present value amounts shall be computed using the actuarial factors
under the Pension Plan in effect on the Designated Employee's Date of
Termination or, if earlier, the termination of the Pension Plan;


(d)        Pay to the Designated Employee, on or before the tenth (10th) day
following the Date of Termination, an amount equal to the Designated Employee’s
target or base bonus opportunity for the year in which the Date of Termination
occurs under the Company’s annual cash-based incentive compensation plan,
prorated by multiplying such amount by a fraction, the numerator of which shall
be the actual number of days that have elapsed during such year prior to the
Date of Termination, and the denominator of which shall be three hundred
sixty-five (365); and


(e)        Pay to the Designated Employee, on or before the tenth (10th) day
following the Date of Termination, any gross-up amounts as calculated under
Section 6 of the Plan.


Notwithstanding the foregoing, in the event that the multiples set forth on
Schedule A for any Designated Employee are greater than the number of full years
remaining until such Designated Employee's agreed upon retirement date or normal
retirement age of sixty-five (65), the multiples shall be automatically reduced
to the number of years and/or partial years (measured by months) remaining until
said Designated Employee's retirement date. In addition, following the
expiration of the health insurance benefits continuation provided under
Section 5(b), each Designated Employee who, at the time of his termination of
employment, was an officer of the Company shall be eligible to participate in
the Company's health care plan, either on an individual basis or family basis to
include his dependent spouse, until such time as he becomes eligible to
participate in the BMHC Retirement Health Care Plan ("Retiree Health Care
Plan"), subject to such Designated Employee's payment of one-half of the
applicable COBRA premiums. If a Designated Employee who, at the time of his
termination of employment, was an officer of the Company shall be eligible and
elects to participate in the Retiree Health Care Plan in accordance with its
terms and conditions, such Designated Employee shall only be required to pay
one-half of the applicable premium under the Retiree Health Care Plan.


 
6

--------------------------------------------------------------------------------

 
It is the Company's intention that each of the payments or benefits provided
under Sections 5(a), 5(c), 5(d) and 5(e) be paid on or before March 15th of the
year after the year in which they are earned (i.e., the short-term deferral
period described in Treasury regulations section 1.409A-1(b)(4)). However,
notwithstanding anything herein to the contrary, to the extent that the Board of
Directors of the Company determines, in its sole discretion, that any payments
or benefits to be provided hereunder to or for the benefit of a Designated
Employee who is also a Specified Employee would be subject to the additional tax
imposed under Section 409A(a)(1)(B) of the Code or any other taxes or penalties
imposed under Section 409A of the Code or a successor or comparable provision
(the "Section 409A Taxes"), the commencement of such payments and/or benefits
shall be delayed until the date that is six months following the Date of
Termination or such earlier date that, as determined by the Company, is
sufficient to avoid the imposition of Section 409A Taxes (such date is referred
to herein as the "Distribution Date"). In the event that the Board of Directors
determines that the commencement of any of the benefits to be provided under
Section 5(b) are to be delayed pursuant to the preceding sentence, the Company
shall require the Designated Employee to bear the full cost of such benefits
until the Distribution Date at which time the Company shall reimburse the
Designated Employee for all such costs. If any payments or benefits are delayed
pursuant to this paragraph, such delayed payments or benefits, when paid or
reimbursed, shall be increased by an amount equal to interest on such payments
or reimbursements for the period between the Date of Termination and the
applicable Distribution Date at a rate equal to the prime rate in effect as of
the Date of Termination plus one point (for this purpose, the prime rate will be
based on the rate published from time to time in The Wall Street Journal).



 
6.
Gross-up Payments



(a)        Gross-up in Benefits For "Parachute Payment". In the event that, as a
result of payments in the nature of compensation to or for the benefit of a
Designated Employee under this Plan or otherwise in connection with a Change in
Control, any state, local or federal taxing authority imposes any taxes on the
Designated Employee that would not be imposed but for the occurrence of a Change
in Control, including any excise tax under Section 4999 of the Code and any
successor or comparable provision (other than ordinary income and employment
taxes imposed on such payments), then, in addition to the benefits provided for
under Sections 5(a) through (d) or otherwise (including Section 6(b)), the
Company (including any successor to the Company) shall pay to the Designated
Employee at the time any such amounts are paid an amount equal to the amount of
any such tax imposed or to be imposed on the Designated Employee (the amount of
any such payment, the "Parachute Tax Reimbursement"). In addition, the Company
(including any successor to the Company) shall "gross up" such Parachute Tax
Reimbursement by paying to the Designated Employee at the same time an
additional amount equal to the aggregate amount of any additional taxes (whether
income taxes, excise taxes, special taxes, additional taxes, employment taxes or
otherwise) that are or will be payable by the Designated Employee as a result of
the Parachute Tax Reimbursement being paid or payable to the Designated Employee
and/or as a result of the additional amounts paid or payable to the Designated
Employee pursuant to this sentence, such that after payment of such additional
taxes the Designated Employee shall have been paid on an after-tax basis an
amount equal to the Parachute Tax Reimbursement. It is the intention of the
Company that payment of the Parachute Tax Reimbursement be made within the time
period specified in Treasury regulations section 1.409A-3(i)(1)(v).


 
7

--------------------------------------------------------------------------------

 
(b)        Gross-up in Benefits For Additional Taxes under Section 409A of the
Code. In the event that, as a result of payments to or for the benefit of a
Designated Employee under this Plan, the Designated Employee is subject to the
Section 409A Taxes, then, in addition to the benefits provided for under
Sections 5(a) through (d) or otherwise (including Section 6(a)), the Company
(including any successor to the Company) shall pay to the Designated Employee at
the time any such amounts are paid an amount equal to the amount of any such
Section 409A Tax imposed or to be imposed on the Designated Employee (the amount
of any such payment, the "Section 409A Tax Reimbursement"). In addition, the
Company (including any successor to the Company) shall "gross up" such
Section 409A Tax Reimbursement by paying to the Designated Employee at the same
time an additional amount equal to the aggregate amount of any additional taxes
(whether income taxes, excise taxes, special taxes, additional taxes, employment
taxes or otherwise) that are or will be payable by the Designated Employee as a
result of the Section 409A Tax Reimbursement being paid or payable to the
Designated Employee and/or as a result of the additional amounts paid or payable
to the Designated Employee pursuant to this sentence, such that after payment of
such additional taxes the Designated Employee shall have been paid on an
after-tax basis an amount equal to the Section 409A Tax Reimbursement.



 
7.
Arbitration



The Company and, by accepting participation in the Plan, each Designated
Employee agree that any and all disputes or controversies arising out of or
relating to the Plan, including, without limitation, any claim of fraud, any
agreement entered into between the parties pursuant to the Plan or the general
validity or enforceability of either, shall be governed by the laws of the State
of Delaware, without giving effect to its conflict of laws provisions, and shall
be submitted to binding arbitration in accordance with the employment
arbitration rules of Judicial Arbitration and Mediation Services ("JAMS") by a
single impartial arbitrator experienced in employment law selected as follows:
if the Company and the applicable Designated Employee are unable to agree upon
an impartial arbitrator within ten (10) days of a request for arbitration, the
parties shall request a panel of employment arbitrators from JAMS and
alternative strike names until a single arbitrator remains. The arbitration
shall be conducted in the city where the Designated Employee's principal office
was maintained prior to his termination of employment, applying the laws of the
State of Delaware, and the Company and, by accepting participation in the Plan,
each Designated Employee agree to submit to the jurisdiction of the arbitrator
selected in accordance with JAMS' rules and procedures. All fees and expenses of
any arbitration, including the Designated Employee's reasonable legal fees and
costs, are to be advanced by the Company. The Company and, by accepting
participation in the Plan, each Designated Employee further agree that
arbitration as provided in this Section 7 shall be the exclusive and binding
remedy for any such dispute and will be used instead of any court action, which
is hereby expressly waived, except for any request by either party hereto for
temporary or preliminary injunctive relief pending arbitration in accordance
with applicable law, or an administrative claim with an administrative agency,
and that the award of the arbitrator, which shall include a determination based
on relative success on the merits as to whom shall bear the Designated
Employee's legal fees, shall be final and binding on both parties, and
nonappealable. The arbitrator shall have discretion to award monetary and other
damages, or no damages, and to fashion such other relief as the arbitrator deems
appropriate. The Company will be responsible for paying any filing fees and
costs of the arbitration proceeding itself (for example, arbitrators' fees,
conference room, transcripts), but, except as set forth in this Section 7, each
party shall be responsible for its own attorneys' fees. THE COMPANY AND EACH
DESIGNATED EMPLOYEE ACKNOWLEDGE AND AGREE THAT BY AGREEING TO ARBITRATE, THEY
ARE WAIVING ANY RIGHT TO BRING AN ACTION AGAINST THE OTHER IN A COURT OF LAW,
EITHER STATE OR FEDERAL, AND ARE WAIVING THE RIGHT TO HAVE CLAIMS AND DAMAGES,
IF ANY, DETERMINED BY A JURY.


 
8

--------------------------------------------------------------------------------

 

 
8.
Mitigation of Damages; Effect of Plan



(a)        The Designated Employee shall not be required to mitigate damages or
the amount of any payment provided for under the Plan by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
the Plan be reduced by any compensation earned by the Designated Employee as a
result of employment by another employer or by retirement benefits after the
Date of Termination, or otherwise, except to the extent provided in Section 5(b)
above.


(b)        The provisions of the Plan, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Designated Employee's then existing rights, or rights which would accrue solely
as a result of the passage of time, under any Benefit Plan, employment agreement
or other contract, plan or arrangement.



 
9.
Funding Upon Change in Control



(a)        Immediately prior to the occurrence of a Change in Control, the Board
of Directors of the Company shall have the discretion to direct the Company to
fund, to the extent it has not done so, a sum equal to the present value on the
date of the Change in Control (determined using an interest rate equal to the
short-term applicable federal rate (with annual compounding) established under
Section 1274(d) of the Code for the month in which the Change in Control occurs)
of any amounts that are or would reasonably be expected to become payable to the
Designated Employees under the Plan (including a good faith estimate of expenses
of the trust in the event that the Company does not timely pay such expenses) by
establishing and irrevocably funding a trust for the benefit of the Designated
Employees. The trustee of such trust shall be instructed to pay out any such
amounts as and to the extent such amounts become payable in accordance with the
terms of the Plan.


(b)        The trust established under this Section 9 shall be a grantor trust
described in Section 671 of the Code. The Company shall be solely responsible
for and shall directly pay all fees and expenses of the trust; provided,
however, in the event that the Company does not pay all of the fees and expenses
of the trust, the trustee shall have the authority to pay such fees from the
assets of the trust.


(c)        Any payments of severance or other benefits by the trust established
pursuant to this Section 9 shall, to the extent thereof, discharge the Company’s
obligation to pay severance and other benefits under the Plan, it being the
intent of the Company that the assets in such trust be held for the purpose of
discharging any obligation of the Company to pay severance and other benefits
under the Plan.


 
9

--------------------------------------------------------------------------------

 
(d)        The trust established under this Section 9 shall not terminate until
the date on which all payments and benefits to be funded out of the trust have
been satisfied and discharged in full. Upon termination of the trust any assets
remaining in the trust shall be returned to the Company.



 
10.
Term; Amendments; No Effect on Employment Prior to Change in Control; Agreements
Incorporated by Reference



(a)        The Plan shall have successive two-year terms which shall be
automatically renewed unless prior to a Change in Control and prior to the
applicable automatic renewal date action is taken by the Board of Directors of
the Company to terminate the Plan effective as of a renewal date. The Plan may
also be amended from time to time by the Board of Directors of the Company;
provided, however, that such amendments (other than amendments that are
(i) intended to ensure compliance with applicable law or (ii) are favorable to
the Designated Employees) may only be adopted prior to a Change in Control and
shall only be effective on and after the applicable renewal date, in both cases
unless agreed to and approved by the Designated Employee. Notwithstanding the
foregoing, the Plan shall terminate three years from the date of a Change in
Control and shall terminate as to any Designated Employee participating in the
Plan upon the termination of the Designated Employee's employment with the
Company based on death, Disability (as defined in Section 3(b)), mandatory
retirement or Cause (as defined in Section 1(b)) or by the Designated Employee
other than for Good Reason (as defined in Section 1(e)). Termination or
amendment of the Plan shall not affect any obligation of the Company under the
Plan which has accrued and is unpaid as of the effective date of the termination
or amendment. Unless and until a Change in Control shall have occurred, a
Designated Employee shall not have any vested rights under the Plan or any
agreement entered into pursuant to the Plan.


(b)        Nothing in the Plan or any agreement entered into pursuant to the
Plan shall confer upon the Designated Employee any right to continue in the
employ of the Company prior to a Change in Control of the Company or shall
interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to discharge the Designated Employee at any time
prior to the date of a Change in Control of the Company for any reason
whatsoever, with or without cause.


(c)        Notwithstanding anything herein or in any agreement entered into
pursuant to the Plan to the contrary, the Board of Directors of the Company may,
in its sole discretion, amend the Plan (which amendment shall be effective upon
its adoption or at such other time designated by the Board of Directors) at any
time prior to a Change in Control as may be necessary to avoid the imposition of
the additional tax under Section 409A(a)(1)(B) of the Code; provided, however,
that any such amendment shall be implemented in such a manner as to preserve, to
the greatest extent possible, the terms and conditions of the Plan as in
existence immediately prior to any such amendment.


 
10

--------------------------------------------------------------------------------

 
(d)        Any agreement entered into by the Company and a Designated Employee,
including any employment agreement, that either (i) explicitly makes reference
to this Plan or (ii) confers rights or provides benefits to a Designated
Employee upon such Designated Employee’s termination of employment with the
Company (a “Designated Employee Agreement”) shall be incorporated herein by
reference to the extent that the terms of such Designated Employee Agreement
pertain to this Plan and/or the circumstances under which payments and/or
benefits are provided under this Plan. To the extent that such Designated
Employee Agreement provides for rights or benefits to the Designated Employee
under this Plan that are more favorable than the rights or benefits actually
provided for hereunder, the terms of such Designated Employee Agreement shall
govern.  
 
(e)        In the event that any Designated Employee Agreement confers rights or
provides benefits that are of the same type as the rights or benefits conferred
or provided for under this Plan (without giving effect to Section 10(d) hereof)
and, but for the provisions of this Section 10(e) would also be provided under
this Plan (without giving effect to Section 10(d) hereof) such that the
conferral of such rights or the provision of such benefits pursuant to both the
Designated Employee Agreement and this Plan (without giving effect to Section
10(d) hereof) would result in the Designated Employee receiving rights or
benefits that are duplicative in nature (the “Duplicative Rights”), then the
Duplicative Rights provided for under the Designated Employee Agreement will
offset any Duplicative Rights that would otherwise be provided hereunder.
 
11

--------------------------------------------------------------------------------

 


SCHEDULE A
 
Effective August 24, 2007
Expires May 1, 2008
 
Category
     
        
Multiple for
Cash
Compensation
Under
Section 5(a)
Years for
Pension
Benefit
 Under
Section 5(c)
I
Senior Executive Officers * and Certain Executives
3
3
    
    
II
 
 
 
3
3
    
    
III
BMC West and SelectBuild Vice Presidents - Administrative
2
2
    
    
IV
Building Materials Holding Corporation, BMC West and SelectBuild Key Operating
Personnel
1
1
     
    
V
BMHC Key Corporate Administrative Employees whose total annual compensation
exceeds $100,000
 minimum of 1
minimum of 1
     
 
 
 
 
 
 
* Plan benefits for certain Senior Executive Officers are subject to Employment
Agreements
 

 


 
 

--------------------------------------------------------------------------------

 





